DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	In Remarks filed on 6/15/2021, no claims were cancelled; no claims were amended; no new claims were added.
Claims 1-10 are pending, of which claims 1, and 10 are in independent form.
Response to Arguments
Applicant’s arguments in view of amendment of claims have been considered carefully and respectfully but are not persuasive.
On pages 3 and 4 of Remarks filed on 6/15/2021, applicant argues that ‘However, as shown in Figure 2 of Minematsu (reproduced below), the mask value S is generated by inputting the tweak T to the hashing unit 101. Therefore, assuming that the mask value S is equivalent to the claimed ‘hash value msk’ (as asserted by the Examiner), Minematsu teaches that the hash value msk is calculated using the initial parameter N as input. This is contrary to the claimed feature of ‘calculat[ing] a hash value msk with an internal parameter ctr as an input and without using a value dependent on the initial parameter N as an input.’”
The examiner respectfully disagrees with applicant. The examiner views the initial parameter N or the Minematsu’s tweak T as different from the instant application’s a value dependent on the initial parameter N. Minematsu’s tweak T is not a value dependent on the tweak T but is tweak T itself. The examiner considers the original initial value is different from the value dependent on the original initial value. The examiner stills views the Fig. 2 and para. [0056], [0057], and [0060] read on the limitation “calculate a hash value msk with an internal parameter ctr as an input and without using a value dependent on the initial parameter N as an input.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minematsu (US 20120314857 A1).
As to claim 1, Minematsu teaches an encryption device in authentication encryption (see Fig. 1, block encryption device 10 and para. [0056] and [0057]; The examiner notes that the initial parameter N could be T or K2 and msk K1 according to Fig. 2 for N and msk being independent.), the encryption device comprising: processing circuitry to: 	generate a key K of an encryption function E of a block cipher, in accordance with an initial parameter N and using a pseudo-random function (see para. [0059]-[0061], The examiner considers b-bit tweak T as equivalent to the instant application’s initial parameter N. The examiner considers the n-bit tweak dependent key L generated using the pseudo-random function keyed hashing unit 101 as equivalent to the instant application’s key K.); 
calculate a hash value msk with an internal parameter ctr as an input and without using a value dependent on the initial parameter N as an input (see para. [0060], e.g., mas value S generated from keyed hashing unit 101 in Fig. 1 from Tweak T); and 	generate a ciphertext c of the message m by using the encryption function E, with the generated key K, the calculated hash value msk, and a message m as inputs (see Fig. 1, step 103 where Tweak dependent key L, plaintext M and mask values S are input into masked block encryption unit to generate ciphertext C.; see para. [0054] and [0062]).
As to claim 2, in view of claim 1, Minematsu teaches wherein the processing circuitry calculates a value x by inputting the hash value msk and the message m to a function p that outputs a value .beta. of n bits (see para. [0054]; The examiner considers the operator XOR or + in “M XOR S” or M + S as equivalent to the function p.) with the hash value msk and a value .alpha. of n bits as an input, the value .alpha. and the value .beta. having a relationship of replacement when the hash value msk is fixed (see para. [0054]; The examiner considers the operator XOR or + in “M XOR S” or M + S as equivalent to the function p.), calculates a value y by the encryption function E, with the calculated value x and the key K as an input (see para. [0054], e.g., Enc(L, M+S)), and calculates the ciphertext c by inputting the hash value msk and the calculated value y, to the function p (see para. [0054], equation (7) C=Enc(L,M+S)+S). 
As to claim 3, in view of claim 1, Minematsu teaches wherein the encryption function E has a block size of n, and the processing circuitry divides a message M for every n bits to generate a value M [1], . . . , value M [s] of n bits; and for each integer i of i=1, . . . , s, with the generated value M [i] as the message m, generates the ciphertext c as a ciphertext C [i] of the value M [i], and concatenates the ciphertext C [i] for each integer i of i=1, . . . , s to generate a ciphertext C of the message M (see para. [0057], It is noted that the message of multiple of block size can be encrypted one block at a time using the TENC (K, T, and M)). 
As to claim 9, in view of claim 1, Minematsu teaches wherein the processing circuitry generates the key K in accordance with an initial parameter N and public data H (e.g., K1 of n-bits in Fi.g 2, 102 where Enc inputted with K1 and V generated the key L.; see also para. [0099]).
As to claim 10, Minematsu teaches a decryption device in authentication encryption, the decryption device (see Fig. 4, block decryption device 20) comprising: processing circuitry to: generate a key K of a decryption function D of a block cipher, in accordance with an initial parameter N and using a pseudo-random function (see step 202 of Fig. 4; see also [0079]); calculate a hash value msk with an internal parameter ctr as an input and without using a value dependent on the initial parameter N as an (see Fig. 4, step 201 generating mask value s; see also para.[0078] and [0102]); and decrypt the ciphertext by using the decryption function D to generate a message m, with the generated key K, the calculated hash value msk, and a ciphertext c as inputs (see Fig. 4, step 203 and also para. [0080]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu, in view of Shrimpton et al. (US 2015/0349950 A1) hereinafter Shrimpton.
As to claim 4, in view of claim 3, Minematsu does not explicitly teach but Shrimpton teaches wherein the processing circuitry divides the message M to generate a value M [1], . . . , value M [s] of n bits and a value M [*] of r bits smaller than n bits in a case where the message M is not a multiple of n bits, and generates the ciphertext c as see abstract where two separate tweakable block ciphers are run concurrently, first being fixed-input-length  TBC and the second being variable input length TBC and where the same tweak value is sued in the FIL TBC and VILTC.; see also para. [0073]-[0075] and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minematsu and Shrimpton before him or her, to modify the scheme of Minematsu by including Shrimpton. The suggestion/motivation for doing so would have been to securely process the last message block in tweakable block cipher with a length less than a full block size such that the output of the variable input length (VIL) tweakable cipher can be concatenated securely and efficiently to the out of fixed input length tweakable cipher as a block cipher of the message, as briefly discussed in Shrimpton, para. [0007]-[0010].
As to claim 5, in view of claim 4, Minematsu teaches wherein the processing circuitry inputs the hash value msk and the fixed value const to the function p to calculate a value x [R], and calculates the ciphertext R by the encryption function E, with the value x [R] and the key K as an input (see para. [0054]).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minematsu, in view of Minematsu (US 2016/0174376 A1) hereinafter Minematsu2.
As to claim 6, in view of claim 1, Minematsu does not explicitly teach but Minematsu2 teaches wherein the processing circuitry divides the message M for every n bits, calculates an exclusive OR of divided values to generate a checksum (see Fig. 8, step s107; and para. [0099]), generates the ciphertext c as a ciphertext T' of the checksum with the checksum as the message m (see Fig. 19), and generates an authenticator T of the message M from the ciphertext T’ (see Fig. 20; see para. [0103]-[0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minematsu and Minematsu2 before him or her, to modify the scheme of Minematsu by including Minematsu2. The suggestion/motivation for doing so would have been to perform authenticated encryption, in particular authentication, based on comparison of the authentication tag included with ciphertext and the authentication tag generated from the message decrypted from the ciphertext received..

As to claim 7, in view of claim 6, Minetmatsu2 teaches wherein the processing circuitry calculates a new checksum from public data H and the checksum, generates the ciphertext c as a ciphertext T' of the new checksum with the new checksum as the message m (see Fig. 19), and generates an authenticator T of the message M from the ciphertext T' (see Fig. 20). 
As to claim 8, in view of claim 6, Minematsu teaches  wherein the processing circuitry generates an authenticator T of the message M from public data H and the ciphertext T' (see Fig. 20). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497